Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Cynthia Stephenson on 7/29/2022. 

IN THE CLAIMS dated 5/4/2022, the examiner has amended the claims as follows:
Cancel Claims 11-21

Allowable Subject Matter
2.	Claims 1-10 are allowed.
The following is an examiner’s statement for reason of allowance:

	Regarding independent Claim 1: The subject matter of Claim 1 is considered to be allowable for the reasons set forth in the Non-Final Rejection filed 4/21/2021. Claim 1 as amended now overcomes the 112(a) and 112(b) rejections previously set forth - those 112(a) and 112(b) rejections have been withdrawn accordingly. Note that the amendments have now clarified Claim 1 and the meaning of “lost power” relative to Fig. 3 of the instant application. Thus, the subject matter of Claim 1 is now considered to be supported by the original disclosure and definite in meaning/scope. 
	Furthermore, note that withdrawn claims 11-21 are still not rejoinable with allowable Claims 1-10 since (at least) independent Claims 11 and 12 do not comprise all the structural elements that the elected invention of Claims 1-10 comprises. Therefore, with Applicant’s consent, withdrawn Claims 11-21 are now canceled. 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/30/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762